DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahraray et al (pub # 20110296287).

Consider claims 1 and 17. Shahraray et al teaches A display control apparatus (See at least paragraph 0040).  comprising: 
a processor configured to obtain detection information from a detector that detects a user, (See at least paragraph 0024, input device 190 configured to receive input from a user, thus detecting a user through the input).
obtain a movement mode of the user based on the detection information, (See at least paragraph 0038, the GPS unit ascertains the location, trajectory, destination and/or speed of the vehicle (user in vehicle). Other information may also be ascertained by the GPS unit through observation or communication with satellites or by direct input from the user). 
estimate a being time during which the user is in a predetermined viewing area of a display apparatus based on the movement mode, (See at least paragraph 0039, a remaining amount of time until the destination is calculated, thus determining how long the user will be in front of the GPS unit and be able to view the displayed content). 
and control display of video data displayed on the display apparatus so that a playback time of the video data becomes less than or equal to the being time. (See at least paragraph 0039, Third, the adaptation engine alters each of the plurality of media segments attributes to fit the estimated time 408, if necessary. The alterations may include adjusting the playback speed to extend or compress the media content to fit the estimated remaining time. Alterations may include truncating the media content. If the estimated time suddenly drops, one alteration is jumping straight to the conclusion after the current sentence ends).Consider claim 2. Shahraray et al further teaches The display control apparatus according to claim 1, wherein the processor is configured to perform control to select video data less than or equal to the being time from among a plurality of items of video data, and to display the video data on the display apparatus. (See at least paragraph 0039, Third, the adaptation engine alters each of the plurality of media segments attributes to fit the estimated time 408, if necessary. The alterations may include adjusting the playback speed to extend or compress the media content to fit the estimated remaining time).Consider claim 3. Shahraray et al further teaches The display control apparatus according to claim 1, wherein the processor is configured to control a playback speed of the video data so that the playback time of the video data becomes less than or equal to the being time. (See at least paragraph 0039, Third, the adaptation engine alters each of the plurality of media segments attributes to fit the estimated time 408, if necessary. The alterations may include adjusting the playback speed to extend or compress the media content to fit the estimated remaining time).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al (pub # 20110296287) in view of Prandoni et al (pub # 20170345044).
Consider claims 7, 8, and 9. Shahraray et al does not specifically disclose The display control apparatus according to claim 1, wherein the processor is configured to, in response to detection of a plurality of users from the detection information, obtain a movement direction of each of the plurality of users based on the detection information, select a user who moves in a direction to be closer to the display apparatus than another or other users as a user of interest based on the movement direction of each user, and estimate the being time for the user of interest.  However Prandoni et al in at least paragraph 0025 discloses “a person 2 which show obvious signs of interest for the signage device 1, for example by moving closer to said signage device… may certainly be considered as a relevant audience, and it can be particularly advantageous in terms of marketing to reward said person”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Prandoni et al with the invention of Shahraray et al in order to more accurately reward the audience (Prandoni et al paragraph 0009).  Consider claims 10, 11, and 12. Shahraray et al does not specifically disclose The display control apparatus according to claim 1, wherein the processor configured to, in response to detection of a plurality of users from the detection information, obtain a gaze direction of each of the plurality of users based on the detection information, select a user who directs the user's gaze more to the display apparatus than another or other users as a user of interest based on the gaze direction of each user, and estimate the being time for the user of interest.  However Prandoni et al in at least paragraph 0025 discloses “a person 2 which show obvious signs of interest for the signage device 1, for example … by fixing the gaze on said signage device … may certainly be considered as a relevant audience, and it can be particularly advantageous in terms of marketing to reward said person”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Prandoni et al with the invention of Shahraray et al in order to more accurately reward the audience (Prandoni et al paragraph 0009).  Consider claims 13, 14, and 15. Shahraray et al does not specifically disclose The display control apparatus according to claim 1, wherein the processor is configured to, in response to detection of a plurality of users from the detection information, estimate an attribute of each of the plurality of users based on the detection information, select a user who has a same or similar attribute to an attribute of a user to which video data displayed on the display apparatus is targeted as a user of interest, and estimate the being time for the user of interest.  However Prandoni et al in at least paragraph 0025 discloses “a person 2 which show obvious signs of interest for the signage device 1, for example … by smiling or expressing a certain emotion when gazing to said device … may certainly be considered as a relevant audience, and it can be particularly advantageous in terms of marketing to reward said person”.  The smiling or expression of an emotion can read on an “attribute” as claimed.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Prandoni et al with the invention of Shahraray et al in order to more accurately reward the audience (Prandoni et al paragraph 0009).  
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claims 4, 5, and 6. The prior art of record does not teach or render obvious the processor is configured to obtain a movement direction of the user in the viewing area based on the detection information, and from the movement direction, in a case in which movement that the user moves closer to the display apparatus is detected, compared to a case in which movement that the user moves away from the display apparatus is detected, perform control to elongate the playback time of the video data.

Claim 16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Consider independent claim 16. The prior art of record does not teach or render obvious estimate at least one of a position, a movement direction, a movement speed, and an attribute of each of the plurality of users based on the detection information, for at least one of the position, the movement direction, the movement speed, and the attribute of each user, classify users who have a same or similar mode into a same cluster, from among a plurality of clusters, select a cluster including a largest number of users constituting the cluster as a cluster of interest, estimate a being time during which an average position of the cluster of interest, a center position of the cluster of interest, or a top position of the cluster of interest with respect to a display apparatus is in a predetermined viewing area of the display apparatus, and control display of video data displayed on the display apparatus so that a playback time of the video data becomes less than or equal to the being time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624